NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              SEP 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PRAMESH K. C. MAHARAJ,                           No. 12-71006

              Petitioner,                        Agency No. A073-123-391

  v.                                             MEMORANDUM*

ERIC HOLDER,

              Respondent,


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted September 11, 2013
                              San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BEISTLINE, ** Chief
District Judge.

       We have jurisdiction under 8 U.S.C. § 1252(a). We review de novo the

BIA’s and IJ’s determinations of purely legal questions, and we review their



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ralph R. Beistline, United States District Judge for the
District of Alaska, sitting by designation.
factual findings for substantial evidence. Ali v. Holder, 637 F.3d 1025, 1028-29

(9th Cir. 2011). Accordingly, we decide whether to grant or deny the petition for

review based on the BIA’s or IJ’s reasoning rather than our own independent

analysis of the record. Id. at 1029.

      We find that substantial evidence supported the determination that Maharaj

failed to establish a clear probability of future torture, and that the BIA and the IJ

adequately conducted an individualized analysis. There was no due process error

in the IJ’s handling of the case.

      The Petition is DENIED.




                                           2